Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed as the combination with respect to a slit on the crown is not required by the subcombination.  
Should an allowable generic or base claim be found, the claim may be rejoined by the examiner or by the request of applicant. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims as set forth in the previous office action I
The drawings were objected to as the center of gravity angle, distance and values as called for by claims 15-19 were not shown to which the claims have been amended to recite the condition that when the club head is handing down and the shaft on a flat face, the angle of the face relative to the direction of the gravity is >=15. However, such a resting condition of the club is not shown in the drawings nor is any illustration of the relative angle between any gravity and face.  As such, the amendments fail to overcome this objection. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 In claim 15, “the shaft being placed on a flat face” is unclear as it confuses the previously recited “face” element of claim 1.  Presumably such a face is a flat resting surface upon which the shaft is place such that the head hangs over the edge in an unsupported fashion.  However, the claim must be precise and not require speculation in order to determine their intended scope. 
“Relative to the gravity” in claim 15 is not clear. One cannot determine if “the gravity” is with respect to the center of gravity or a vertical orientation of gravity.  Hence the claim is not precise.  
A known physical property of a club that applicant is apparently characterizing is the hang angle or gravity angle. Hireko Golf has been made of record showing this property. While applicant specification does not appear to explicitly define such, if his disclosure and claims 15-19 are directed to such that is known, stating that such are the same on the record would appear to render the scope of the intent of the claim clear. Since such a claim limitation, an drawing of such so that one can quickly determine the scope of the claimed invention from looking at the drawings would still be required. 
In claims 17-19, the context in which the “portion /”, “shaft/” and “gravity /” is not clear.  One cannot determine if such is intending to recite a mathematical operation or relationship.  Since the claims lack any units of measure, the scope of the claim cannot be determined. While claim 17 would appear clear where the range recited is with respect to two measures of weight, such is not the case with claims 18 and 19.  In claim 18 for example, a measure of distance with respect to a measure of weight would result in some units of distance over weight.  Not knowing those units, it would be impossible to determine the scope of the claim.  

 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 103

Claim(s) 1, 3-7 and 9, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens 2005/0043112 in view of Stites 2015/0335965 in view of Wada et al. 2020/0188742. 
As set forth in the previous office action; 
As to claims 1 and 9, Stevens shows a golf club head having a hollow structure, a face 72; a body including at least a crown 62, a sole 95, and a hosel chamber 59, the crown, the sole, and the hosel chamber including laminated layers of a fiber-reinforced resin (body of composite material disclose by Stevens as old and well-known prior art in the construction of club heads [0022], (claim 15); and a weight portion formed of a material having a specific gravity greater than specific gravities of the crown and of the sole, and disposed inward relative to a head shell, wherein a head volume is greater than or equal to 450 cc and less than or equal to 470 cc [0132] , wherein a head weight is less than or equal to 200 g shown in Table One before and wherein a weight of the weight portion is greater than or equal to 20 g as set forth at [0092], and the weight portion 40 is considered capable of being attached to one or both of the crown and the sole as shown in figs. 22-25.
Stevens does not appear to discuss the thickness of his shell portions.  Stites teaches in his Table 2 making the thickness of his shell between .75 and 1mm within the claimed thickness of claims 1 and 9.  To have selected the claimed range in Stevens would have been obvious in order to obtain the desire strength and weight distribution about the club as desired. 
 
Claim 3 is show in table one where the lowest head mass is 197g above the 180 g claimed, and the weight of the weight portion is greater than or equal to 30 g and less than or equal to 55 g.  
Claims 4 is considered met where the weights are disclosed as “integral” with the body in a composite laminate [0038] such that the weight portion is not exposed to inside of and outside of the body.  Such would amount to the relationship called for in claim 5 where the first surface is contacting the head shell and the second surface not with at least one layer of a fiber-reinforced resin provided on the second surface, and the at least one layer of the fiber- reinforced resin contacts one or both of an inner surface of the crown and an inner surface of the sole.  
Claim 5 is considered shown where the weights of Stevens 22 are embedded into the plies of the club leaving one side contacting the shell and the second side not and one layer of fiber reinforced resin over it. [0119]. 
As to claims 6 and 14, Stevens does not discuss his height and width. From Stites he teaches in his Table 3 height examples of 2.34 inches and length widths of 4.7 or greater [0035] converting to 59.4mm in height and 119mm in width or greater within the desired claimed ranges.  To have made the club of Stevens such a size would have been obvious to have made it bigger than is disclosed embodiments. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 7 is shown in Table One of Stevens where Ex. 1 shows the weight of the weight portion is 37% of the head weight, meeting the limitations of the claim. 
Claims 9, 12 and 13 is interpreted the same as claim 1 above with the exception that Stevens shows in his Table One his head weight to be over the now reduced claim weight of 180g in the claim.  However, changes in size have been found to be obvious. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. To have reduce the size of Stevens would have been obvious in order to make the head of the club smaller.  
Similarly the weights recited in claim 11 recites a smaller relative dimension of head weight to the weight portion.  To have selected head weight in Steven to be greater than or equal to 160 g, and the weight of the weight portion is less than or equal to 35 g would have been obvious to make it lighter and easier to swing.   
  
The design parameters and objective of claims 15-19 with respect to the location of the CG and its relationship to the mass and face are known in golf.  Stevens does not discuss such in any detail even though his clubs inherently would possess such properties if all the information about the design of his clubs were known.  Most broadly Stevens shows that the weight of the club can be customized to achieve a designers independent objectives.  Those values and ranges as called for by claims 6 and 14-19 are considered common to clubs. 
With respect to claim 15, it recite a center of gravity angle that is not discussed by Stevens.  However, the claimed range recited by applicant is common and well-known as taught by Stites in his Table 3 of around 30 degrees. To have made the club of Steven conform to such a taught center of gravity angle by Stites that is within the claimed range would have been obvious to make it easier to hit the ball. 
With respect to claim 16 specifically, a center-of-gravity distance of 3.32 in the Z direction of Table 3 at [0140] converts to 84mm just below the claims range of 35-45 mm.  However, the effects of raising or lowing the CG within a club head on the launch angle of the ball is considered well known in golf.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  As such to have moved the CG up in Stevens would to within the claimed range would have been obvious in order to reduce the launch angle. 
Claim 17 is directed to the weight distribution of the club head. With respect to claim 17, using the values for the mass and head mass of Table One in Stevens shows a higher ration outside that called for by claim 17. However, he teaches that such as results objective variables and that such discretionary changes in mass [0156] can be used to achieve the desire moments of inertia and placement of the CG.  To have lessened the discretionary mass of Stevens in his club head to obtain the value ranges recited in claim 7 would have been obvious in order to decrease the moment of inertia and shift the center of gravity low and towards the face as desired. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 18, Stites teaches a center distance of 3.32 or 84mm divided the lesser claimed weight of 180 would amount to a ratio of .47 with the claimed range. 
Similarly, in claim 19, the center of gravity angle of range 28-30 divided by his weight range in his Table 2 of 175-225 resulting in a range of .12 -.17 as claimed.”
 
	Claims 1 and 9 now recite that the sole includes two ribs to cross each other formed of fiber reinforced resin.  Wada teaches that providing such ribs, 52 and 53, on the sole of a golf club would increase sole rigidity and improve crown flexibility [0013] and that such can be constructed using a fiber reinforced resin [0019].  As such, to have designed the sole of Stevens with such ribs would have been obvious in order to make the sole more rigid.  
Conclusion
Applicant's arguments filed 9/27/22 have been fully considered but they are not persuasive. 
Applicant’s amendments and remarks with respect to the grounds for rejection under 35 USC 112 are noted and treated in the new grounds for rejection above. 
With resepct to the obvious rejection, applicant argues that the new limitation with respect to the ribs arranged to cross each other are not shown.  Base on the new grounds for rejection showing that such features on a sole are known, applicant’s subsequent remarks are considered moot.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711